2019 WI 85

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2017AP1247-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Thomas D. Vaitys, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Thomas D. Vaitys,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST VAITYS

OPINION FILED:          August 22, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                 2019 WI 85
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.   2017AP1247-D


STATE OF WISCONSIN                     :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Thomas D. Vaitys, Attorney at Law:

Office of Lawyer Regulation,                                  FILED
           Complainant,                                  AUG 22, 2019
      v.                                                    Sheila T. Reiff
                                                         Clerk of Supreme Court
Thomas D. Vaitys,

           Respondent.




      ATTORNEY   disciplinary   proceeding.       Attorney's         license
revoked.


      ¶1   PER CURIAM.    Pending before the court is a report and
recommendation filed by Referee Richard M. Esenberg.             The report
recommends that we accept Attorney Thomas D. Vaitys' petition
for consensual license revocation, order him to pay restitution,

and revoke his license to practice law in Wisconsin.                Attorney
Vaitys is the subject of an Office of Lawyer Regulation (OLR)
disciplinary complaint alleging that he committed 19 counts of
professional misconduct in several client matters.              He is also
                                                                       No.       2017AP1247-D



the subject of two pending grievances that have not yet been
fully investigated by the OLR.
      ¶2      We   agree      that    both     revocation      and   restitution         are
appropriate, and we agree that Attorney Vaitys shall pay the
costs of this proceeding, which are $4,703.85 as of July 10,
2019.
      ¶3      Attorney Vaitys was admitted to the practice of law in
Wisconsin in 2004.            He currently resides in Sonora, California.
He has not previously been subject to professional discipline.
His law license has been suspended, however, for failure to pay
State     Bar dues,       failure     to   provide a        required       trust    account
certification,          and   for    failure     to   comply    with       CLE    reporting

requirements.
      ¶4      On   June       28,    2017,     the    OLR    filed     a     disciplinary
complaint      charging         Attorney         Vaitys     with     19       counts       of
professional misconduct.              Referee Esenberg was appointed on July
24,   2017.        On    September     18,     2018,      Attorney   Vaitys        filed   a
petition for consensual license revocation pursuant to Supreme

Court Rule (SCR) 22.19.1

      1   SCR 22.19 provides:

           (1) An attorney who is the subject of an
      investigation   for   possible  misconduct   or   the
      respondent in a proceeding may file with the supreme
      court a petition for the revocation by consent or his
      or her license to practice law.

           (2) The petition shall state that the petitioner
      cannot successfully defend against the allegations of
      misconduct.

                                                                             (continued)
                                             2
                                                       No.     2017AP1247-D



     ¶5   Attorney   Vaitys   states   that   he   cannot    successfully
defend himself against the professional misconduct alleged in
the complaint or the pending investigations, and states he will
make appropriate restitution.      On September 18, 2018, the OLR
filed a recommendation, supporting Attorney Vaitys' petition.




          (3) If a complaint has not been filed, the
     petition shall be filed in the supreme court and shall
     include the director's summary of the misconduct
     allegations being investigated. Within 20 days after
     the date of filing of the petition, the director shall
     file in the supreme court a recommendation on the
     petition. Upon a showing of good cause, the supreme
     court may extend the time for filing a recommendation.

          (4) If a complaint has been filed, the petition
     shall be filed in the supreme court and served on the
     director and on the referee to whom the proceeding has
     been assigned. Within 20 days after the filing of the
     petition, the director shall file in the supreme court
     a response in support of or in opposition to the
     petition and serve a copy on the referee. Upon a
     showing of good cause, the supreme court may extend
     the time for filing a response. The referee shall file
     a report and recommendation on the petition in the
     supreme court within 30 days after receipt of the
     director's response.

          (5) The supreme court shall grant the petition
     and revoke the petitioner's license to practice law or
     deny the petition and remand the matter to the
     director or to the referee for further proceedings.


                                  3
                                                                                 No.     2017AP1247-D



       ¶6        The     referee       issued    a       report       on    January       8,    2019,
recommending revocation and restitution.2                                  No appeal has been
filed       in    this     matter,       so     our      review       proceeds         pursuant    to
SCR 22.17(2).            We revoke Attorney Vaitys' Wisconsin law license
effective the date of this order.
       ¶7        The     first     12     counts         of     the        OLR's       disciplinary
complaint         arise    from    Attorney         Vaitys'       representation           of     T.A.
T.A.       is    an    individual       with    a       "wide    range      of     cognitive      and
comprehension difficulties, including difficulty reading and/or
understanding            written       information."            In     February         2012,    T.A.
hired Attorney Vaitys and Attorney Thomas Napierala, a lawyer
with       another       firm,    to    set     aside      a    mediation          agreement      and

settlement that T.A. had entered in a Milwaukee County Circuit
Court case involving the estate of T.J.3                               If they succeeded in
setting          aside    the    settlement,            the     two    lawyers         would    then
commence         litigation       to    establish         that    T.A.       was       entitled    to



       2
       The OLR's complaint and a summary of the pending
investigations are attached to the petition for consensual
revocation as Appendices A and B.    The OLR later advised the
referee that it had determined that W.A. was partially
reimbursed and is entitled to restitution of $100, rather than
the previously sought $500.  By order dated May 14, 2019, this
court remanded the matter to the referee for additional factual
findings relating to restitution.       The referee filed a
supplemental report on June 24, 2019, from which neither party
has appealed.
       3
       This court reprimanded Attorney Napierala for professional
misconduct in connection with his representation of T.A. In re
Disciplinary Proceedings Against Napierala, 2018 WI 101, 384
Wis. 2d 273, 918 N.W.2d 893.


                                                    4
                                                                           No.        2017AP1247-D



inherit the T.J. estate.              If not, they intended to appeal and,
perhaps, seek review in this court.                        The legal work was to be
paid from settlement funds that T.A. had received from the T.J.
estate (the Probate Award).               Work commenced in February of 2012,
but no written fee agreement was signed until November 2012.
       ¶8     The    fee   agreement       limited         what     the     lawyers         could
charge for appellate work.                It established a $25,000 "Appellate
Fund" trust account.            Fees and costs related to this appellate
work were only to be paid from the Appellate Fund, not from the
remainder of the Probate Award.                      The balance of the Probate
Award was to be held in Attorney Vaitys' IOLTA trust account.
It was agreed there would be an accounting of any other work

previously      performed       for      T.A.        Other       than     the     anticipated
appeals,      the    fee   agreement       covered        no     other    matters        or   any
subsequent work on the T.J. estate matter.                         With respect to non-
appellate work, the fee agreement provided that one-third of all
fees would be paid to Attorney Vaitys, and two-thirds would be
paid    to     Attorney     Napierala.              Work       performed         by     Attorney

Napierala      was    to   be   billed     to       and    the    charges        approved      by
Attorney Vaitys.
       ¶9     On November 26, 2012, Attorney Vaitys received a check
for $161,269.23 representing the settlement funds from the T.J.
estate.        Attorney    Vaitys     deposited the              funds in his general
IOLTA       trust    account.       He    then       transferred          $25,000        to   the
Appellate Fund trust account.
       ¶10    Thereafter,       Attorney        Vaitys         failed     to     keep     proper
records of disbursements, commingled funds, improperly withdrew
                                                5
                                                                No.   2017AP1247-D



funds from both the Probate Award in his general IOLTA trust
account        and   from      the     Appellate     Fund     trust     account,
misrepresented       account    balances,     converted     funds,    improperly
billed,    made      then-prohibited      internet    banking     transactions,
failed to make a proper accounting, and failed to file a timely
reply brief.         Essentially, Attorney Vaitys improperly took a
substantial portion of T.A.'s funds and kept T.A. in the dark
about    the    balance   of   funds   held   by   Attorney   Vaitys    and   the
charges against them.
     ¶11       Based on the foregoing, the OLR alleged that Attorney
Vaitys' handling of the T.A. matter violated a number of the
rules of professional conduct, as follows:

     Count One: By failing, prior to November 12, 2012, to
     communicate in writing to T.A. the scope of the
     representation and the rate and basis of Attorney
     Vaitys' fees and expenses, Attorney Vaitys violated
     SCR 20:1.5(b)(1).4

     4 The referee emphasized that this failure applied not only
to work on the T.J. estate matter performed prior to November
12, 2012, but also to subsequent work unrelated to the appeals
and not covered by the November 12, 2012 Fee Agreement.

     SCR 20:1.5(b)(1) provides:

          The scope of the representation and the basis or
     rate of the fee and expenses for which the client will
     be responsible shall be communicated to the client in
     writing, before or within a reasonable time after
     commencing the representation, except when the lawyer
     will charge a regularly represented client on the same
     basis or rate as in the past.     If it is reasonably
     foreseeable that the total cost of representation to
     the client, including attorney's fees, will be $1000
     or less, the communication may be oral or in writing.
     Any changes in the basis or rate of the fee or
                                                     (continued)
                                         6
                                                 No.   2017AP1247-D


    Count Two:     By failing to clearly and accurately
    communicate with T.A. about the specific amounts
    Attorney Vaitys disbursed from T.A.'s funds, the total
    amount of fees Attorney Vaitys believed were due and
    owing, and the total amount of T.A.'s funds remaining
    in the trust accounts, so as to provide T.A. with an
    accurate understanding of Attorney Vaitys' handling of
    his funds and the total amount of such funds in
    Attorney Vaitys' possession, Attorney Vaitys violated
    SCR 20:1.4(a)(3)5 and SCR 20:1.4(a)(4).6

    Count Three:     By converting T.A.'s funds to his own
    use    or    benefit,     Attorney    Vaitys   violated
    SCR 20:8.4(c). 7


    Count Four:     By charging T.A. $275 per hour for
    services that were not reasonably billable to T.A.,
    Attorney Vaitys violated SCR 20:1.5(a).8

    expenses shall also be communicated in writing to the
    client.
    5  SCR 20:1.4(a)(3) provides:     "A lawyer shall keep     the
client reasonably informed about the status of the matter."
    6  SCR 20:1.4(a)(4)provides: "A lawyer shall promptly comply
with reasonable requests by the client for information."
    7  SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    8   SCR 20:1.5(a) provides:

         A lawyer shall not make an agreement for, charge,
    or collect an unreasonable fee or an unreasonable
    amount for expenses. The factors to be considered in
    determining the reasonableness of a fee include the
    following:

         (1) the time and labor required, the novelty and
    difficulty of the questions involved, and the skill
    requisite to perform the legal service properly;

         (2) the likelihood, if apparent to the client,
    that the acceptance of the particular employment will
    preclude other employment by the lawyer;
                                                       (continued)
                                  7
                                                No.   2017AP1247-D


Count Five: By using T.A.'s funds to pay obligations
to other clients or third parties, thereby failing to
safeguard and hold those funds in trust, Attorney
Vaitys violated SCR 20:1.15(b)(1).9

Count Six:    By failing to take reasonable steps to
ensure that Attorney Napierala's billing statements
were accurate before paying the same from T.A.'s
funds, thereby failing to safeguard and hold those
funds    in    trust,    Attorney  Vaitys    violated
SCR 20:1.15(b)(l).




     (3) the fee customarily charged in the locality
for similar legal services;

       (4) the amount involved and the results obtained;

     (5) the time limitations imposed by the client or
by the circumstances;

     (6) the nature and length      of   the   professional
relationship with the client;

     (7) the experience, reputation, and ability of
the lawyer or lawyers performing the services; and

       (8) whether the fee is fixed or contingent.
9   SCR 20:1.15(b)(1) provides:

     A lawyer shall hold in trust, separate from the
lawyer's own property, that property of clients and
3rd parties that is in the lawyer's possession in
connection with a representation.        All funds of
clients and 3rd parties paid to a lawyer or law firm
in connection with a representation shall be deposited
in one or more identifiable trust accounts.


                             8
                                                 No.   2017AP1247-D


    Count Seven:      By failing to provide T.A. with
    accurate, written accountings upon request, Attorney
    Vaitys violated former SCR 20:1.15(d)(2).10

    Count Eight:     By making multiple internet banking
    transactions related to either T.A.'s appellate trust
    account or his IOLTA trust account, at a time when
    such transactions were prohibited, Attorney Vaitys
    violated former SCR 20:1.15(e)(4)c.11

    Count Nine:   By failing to timely file T.A.'s reply
    brief or to timely file for an extension of time in
    which to file the reply brief, Attorney Vaitys
    violated SCR 20:1.3.12

    Count Ten:     By holding himself out as trustee of
    T.A.'s special needs trust, when no such trust existed
    and Attorney Vaitys was not trustee of any trust
    related    to    T.A.,   Attorney   Vaitys    violated
    SCR 20:8.4(c).

    Count Eleven:   By failing to cooperate in the OLR's
    investigation of the grievance, including making
    misrepresentations to the OLR during the investigation
    and by willfully failing to fully and fairly disclose

    10 Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule."    See S.
Ct. Order 14-07, 2016 WI 21 (issued Apr. 4, 2016, eff. July 1,
2016). Because the conduct underlying this case arose prior to
July 1, 2016, unless otherwise indicated, all references to the
supreme court rules will be to those in effect prior to July 1,
2016.

     Former    SCR  20:1.15(d)(2)   provided:      "Upon   final
distribution of any trust property or upon request by the client
or a 3rd party having an ownership interest in the property, the
lawyer shall promptly render a full written accounting regarding
the property."
    11 Former SCR 20:1.15(e)(4)c. provided: "A lawyer shall not
make deposits to or disbursements from a trust account by way of
an Internet transaction."
    12 SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."


                               9
                                                           No.    2017AP1247-D


     all facts and circumstances pertaining to his alleged
     misconduct after having been notified by the OLR of
     the matter, Attorney Vaitys violated SCR 22.03(2)13 and
     SCR 22.03(6),14 enforceable via SCR 20:8.4(h).15

     Count Twelve: By making misrepresentations to the OLR
     during   the   OLR's  initial   evaluation   of   these
     grievances, Attorney Vaitys violated SCR 20:8.4(c).
     ¶12    The   remaining    seven    allegations   in    the    complaint
relate to misconduct that the OLR identified in the course of
investigating     the   T.A.   grievance.    These    include     accounting
anomalies affecting other clients, and misrepresentations that

     13   SCR 22.03(2) provides:

          Upon commencing an investigation, the director
     shall notify the respondent of the matter being
     investigated unless in the opinion of the director the
     investigation of the matter requires otherwise.     The
     respondent shall fully and fairly disclose all facts
     and circumstances pertaining to the alleged misconduct
     within 20 days after being served by ordinary mail a
     request for a written response.      The director may
     allow additional time to respond.     Following receipt
     of the response, the director may conduct further
     investigation and may compel the respondent to answer
     questions,   furnish   documents,   and   present   any
     information deemed relevant to the investigation.
     14SCR   22.03(6)  provides:     "In   the  course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
     15SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."




                                       10
                                                                           No.     2017AP1247-D



Attorney       Vaitys      made     to    the    OLR    in    an   effort     to       hide    his
misconduct.          The OLR audited Attorney Vaitys' banking records
during the period he represented T.A. and identified at least
seven occasions between February 6, 2013 and February 12, 2014
when Attorney Vaitys made other internet banking transfers from
the Appellate Fund trust account or general IOLTA trust account
to his business account.                  These transactions were prohibited at
the time.
       ¶13     During the investigation, Attorney Vaitys represented
to     the     OLR       that       billing      statements        were     supported           by
contemporaneously created ledgers that he claimed to have gone
over    with      T.A.     on   a    monthly       basis.      Attorney      Vaitys       later

admitted that these statements and ledgers were fabricated to
conceal his misuse of T.A.'s funds.
       ¶14     Attorney Vaitys also misrepresented the terms of the
fee    agreement,          falsely       stating      that    it   provided       for     up   to
$43,000      in     fees      and    costs      for    appellate    work,        and     falsely
claiming       that      he     obtained        T.A.'s       authorization         for    every

disbursement when he had not.
       ¶15     In addition, during the investigation, Attorney Vaitys
procured       an    affidavit        from      Attorney      Napierala      stating          that
certain funds were not converted because he and Attorney Vaitys
had    an    agreement by which Attorney Vaitys                      was    authorized          to
offset these amounts against amounts owed to him by Attorney
Napierala.          However, Attorney Napierala later told the OLR that
while there was such an agreement, it did not exist between


                                                 11
                                                                No.        2017AP1247-D



November     2012   and    May   2014    when    the    funds   at     issue        were
converted.
       ¶16   As noted, T.A. was not the only client affected by
Attorney Vaitys' misconduct.             The OLR found irregularities in
legal matters related to former clients A.H., C.S.M., Y.E., and
M.B.     On numerous occasions, Attorney Vaitys received funds in
which clients or a third party had an interest and failed to
notify   them; failed to promptly deliver to clients                        or   third
parties the funds to which they were entitled; or improperly
transferred    funds      from   his    trust    account    into     his     business
account, recorded the transaction as something else, and then
never disbursed the funds to the owner.                He also deposited funds

belonging to clients and third parties into his business account
rather than his IOLTA trust account or failed to hold client
funds in his trust accounts.             For example, in regards to A.H.,
Attorney Vaitys deposited client funds to his business account
to avoid overdrafts of his business account, thereby converting
A.H.'s funds.

       ¶17   The C.S.M. matter involved efforts to collect on a
$1,417,204.38       judgment     involving       the    receipt       of     multiple
garnishment     checks,     of   which    66.7    percent    would         belong    to
C.S.M., 16.65 percent would belong to Attorney Napierala, and
16.65 percent to Attorney Vaitys.                Attorney Vaitys repeatedly
failed to promptly deliver received funds to C.S.M. and Attorney
Napierala.     Sometimes, he deposited the money in his business
account and used all of the money for other purposes and never
paid it to the rightful owner.            On other occasions, he deposited
                                         12
                                                                No.   2017AP1247-D



funds belonging to C.S.M. and Attorney Napierala in his trust
account    but    did   not   keep   it    there,   transferring      it   to   his
business account or reserve line.               The referee observed that
amounts    were   not   large——generally       in   the   low   to    mid-hundred
dollar range——but the occasions were frequent.16
     ¶18    These allegations gave rise to seven additional counts
of misconduct:

     Count Thirteen: By converting client and third party
     funds to his own use or for the use of other clients
     or    third    parties,  Attorney   Vaitys  violated
     SCR 20:8.4(c).

     Count Fourteen: By depositing client and third party
     funds into his Business Account, thereby failing to
     safeguard and hold client and third party funds in
     trust, Attorney Vaitys violated SCR 20:1.15(b)(1).


     16Initially, it appeared that Attorney Vaitys might owe
restitution to C.S.M. However, the OLR did not seek restitution
in this matter, explaining that "[C.S.M.] agreed in a writing
provided to OLR that Attorney Vaitys was entitled to retain the
funds in question" apparently to cover his fees and costs. See
OLR's Restitution Statement at 2.   The referee did not reach a
different conclusion or recommendation.      No restitution is
ordered to C.S.M.

     It also appeared that Attorney Vaitys might owe restitution
to Y.E.     The referee observed that Attorney Vaitys' trust
account records showed that, of $30,000 in settlement funds,
$19,000 were disbursed to Y.E. and $11,000 were retained by
Attorney Vaitys, when in fact, he disbursed $15,000 and retained
$15,000. By order dated May 14, 2019 we remanded this matter to
the referee to determine whether Y.E. might be entitled to
restitution.   The referee filed a supplemental report on June
24, 2019, confirming that he did not recommend restitution with
respect to Y.E. The parties clarified that the apparent
discrepancy was due to an error in a ledger, not an actual
conversion of funds. No restitution is ordered to Y.E.


                                          13
                                                               No.   2017AP1247-D


       Count Fifteen: By depositing personal funds into his
       IOLTA   trust   account,  Attorney  Vaitys  violated
       SCR 20:1.15(b)(l).

       Count Sixteen: By causing Attorney Napierala to sign
       an affidavit containing false information, Attorney
       Vaitys violated SCR 20:8.4(c).

       Count Seventeen: By failing to provide clients and
       third parties with written notice of his receipt of
       funds in which they have an interest and by failing to
       promptly deliver to clients and third parties the
       funds that they were entitled to receive, Attorney
       Vaitys violated former SCR 20:1.15(d)(1).17

       Count Eighteen: By making multiple internet banking
       transactions related to the IOLTA trust account at a
       time when such transactions were prohibited, Attorney
       Vaitys violated former SCR 20:1.15(e)(4)c.

       Count Nineteen: By making misrepresentations to the
       OLR during the course of its investigation of OLR
       Matter No. 2016MA1162, including by presenting an
       affidavit to the OLR that contained a false assertion,
       Attorney    Vaitys    violated   SCR    22.03(2)   and
       SCR 22.03(6), both enforceable under the Rules of
       Professional Conduct via SCR 20:8.4(h).

       ¶19     In addition to the allegations in the OLR complaint,
when        Attorney   Vaitys   filed        his   petition,   the    OLR    was
investigating two additional grievances filed by clients W.A.

       17   Former SCR 20:1.15(d)(1) provided:

            Upon receiving funds or other property in which a
       client has an interest, or in which the lawyer has
       received notice that a 3rd party has an interest
       identified by a lien, court order, judgment, or
       contract, the lawyer shall promptly notify the client
       or 3rd party in writing.     Except as stated in this
       rule or otherwise permitted by law or by agreement
       with the client, the lawyer shall promptly deliver to
       the client or 3rd party any funds or other property
       that the client or 3rd party is entitled to receive.


                                        14
                                                                       No.       2017AP1247-D



and   M.B.     The     W.A.    grievance           involved      neglect    of    a   client
matter.      The OLR seeks restitution in this matter.                            The M.B.
grievance also involved allegations of carelessness and neglect,
but the OLR did not seek restitution for M.B.
      ¶20    When    reviewing      a    report        and    recommendation          in   an
attorney disciplinary proceeding, we affirm a referee's findings
of fact unless they are found to be clearly erroneous.                                 In re

Disciplinary Proceedings Against Inglimo, 2007 WI 126, ¶5, 305
Wis. 2d 71, 740 N.W.2d 125.              We review the referee's conclusions
of law on a de novo basis.                Id.        We determine the appropriate
level of discipline given the particular facts of each case,
independent     of    the     referee's       recommendation,         but     benefitting

from it.     In re Disciplinary Proceedings Against Widule, 2003 WI
34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.
      ¶21    Attorney Vaitys admits that he cannot defend against
the   allegations      of     the   complaint        or    the    pending     grievances,
explains that he is represented by counsel and understands the
rights he is giving up, and agrees that his law license should
be revoked and that he should be ordered to make restitution to
T.A.,   to   Attorney       Napierala,        and    to    W.A.      The    OLR    supports
Attorney Vaitys' petition.                The referee determined, based on
Attorney     Vaitys'    petition        and    the    OLR's       response,      by   clear,
satisfactory, and convincing evidence, that Attorney Vaitys has
engaged in serious misconduct, and he recommends that we accept
the   petition,      order    restitution,           and   revoke    Attorney         Vaitys'
license to practice law.


                                              15
                                                                          No.     2017AP1247-D



       ¶22       The    referee      observes       that    what   is    disturbing     about
this     matter        is      not   simply     the       exceedingly     careless     trust
accounting, but the "way                    in which Attorney Vaitys              seemed   to
regard       a    vulnerable         client    as     a    'cash   cow'——someone        whose
settlement funds could be used for legal fees without regard to
whether the legal services were worth it."                              The referee cites
several cases in support of his conclusion that revocation is
appropriate            here,      despite     Attorney       Vaitys'      lack    of   prior
professional            discipline.           See,        e.g.,    In    re     Disciplinary

Proceedings Against Mularski, 2010 WI 113, 329 Wis. 2d 273, 787
N.W.2d 834.
       ¶23       Conversion of client funds may warrant revocation even

where, as here, the attorney does not have a prior history of
discipline.            See, e.g., In re Disciplinary Proceedings Against
Wynn,    2014 WI 17,   353 Wis. 2d 132,        845 N.W.2d 663      (granting
petition for consensual license revocation filed by an attorney
who admitted he used his law practice to misappropriate over
three-quarters of a million dollars from dozens of clients);
Mularski, 329 Wis. 2d 273.
       ¶24       Like Attorney Vaitys, Attorney Mularski had not been
subject to prior discipline, but he used client money for his
own     purposes,            commingled       funds,        made    misrepresentations,
fabricated documents in an effort to exonerate himself, and his
trust account was in utter disarray.                          He was charged with 13
counts of misconduct in three client matters and was subject to
eight pending grievance investigations.                       We granted his petition
for consensual license revocation and revoked his law license.
                                                16
                                                                                  No.     2017AP1247-D



       ¶25    The        seriousness        of        Attorney          Vaitys'          misconduct
demonstrates the need to revoke his law license to protect the
public, the courts, and the legal system from the repetition of
misconduct, to impress upon Attorney Vaitys the seriousness of
his misconduct, and to deter other attorneys from engaging in
similar misconduct.              See In re Disciplinary Proceedings Against

Arthur, 2005 WI 40, ¶78, 279 Wis. 2d 583, 694 N.W.2d 910.                                             We
have    also        specifically          observed          that        "clients          that       are
vulnerable especially require protection from those who abuse
their    professional            position    to        enrich      themselves."                 In    re
Disciplinary Proceedings Against Krombach, 2005 WI 170, ¶39, 286
Wis. 2d 589,             707 N.W.2d 146          (citing           In        re         Disciplinary

Proceedings         Against        Gilbert,           227 Wis. 2d 444,                474,       595
N.W.2d 715 (1999)).
       ¶26    We grant Attorney Vaitys' petition for revocation by
consent.           See     SCR    22.19.          We    also       accept          the     referee's
recommendation            regarding       restitution,             as        modified        by      his
supplemental report filed June 24, 2019.                                 Attorney Vaitys is
ordered to pay $69,867.46 to T.A.                      This amount of restitution is
consistent         with    the    terms     of    Attorney           Vaitys'        petition         for
revocation by consent, and the OLR's restitution statement filed
January      10,    2019.         Attorney       Vaitys      is      also      ordered          to   pay
$2,130.05 to Attorney Thomas Napierala, and $100 to W.A.
       ¶27    Finally, we direct Attorney Vaitys to pay the costs of
this    proceeding         which    are     $4,703.85           as      of    July        10,     2019.
Attorney Vaitys has provided no reason for this court to deviate
from its usual practice of imposing full costs.                               SCR 22.24(1m).
                                                 17
                                                                         No.   2017AP1247-D



      ¶28    IT    IS   ORDERED    that    the     petition        for    revocation     by
consent     is    granted    and   the     license      of    Thomas      D.   Vaitys    to
practice law in Wisconsin is revoked, effective the date of this
order.
      ¶29    IT IS FURTHER ORDERED that to the extent he has not
already     done    so,     Thomas    D.       Vaitys   shall       comply      with    the
provisions of SCR 22.26 concerning the duties of a person whose
license to practice law in Wisconsin has been revoked.
      ¶30    IT IS FURTHER ORDERED that Thomas D. Vaitys is ordered
to    pay   $69,867.46       to    T.A.,       $2,130.05      to     Attorney      Thomas
Napierala, and $100 to W.A.                Thomas D. Vaitys shall reimburse
his    former      clients     T.A.      and     W.A.    before          satisfying     his

restitution obligation to Attorney Napierala.
      ¶31    IT    IS   FURTHER    ORDERED       that    as    a   condition      of    any
future petition for reinstatement of his license to practice law
in Wisconsin, Thomas D. Vaitys will be required to prove that he
has made restitution to or settled all claims of all persons
injured or harmed by his misconduct, including reimbursement to

the State Bar of Wisconsin Lawyers' Fund for Client Protection
for all payments made by that fund, or, if restitution has not
been made, Thomas D. Vaitys will need to explain his failure or
inability to do so.          See SCR 22.29(4m).
      ¶32    IT IS FURTHER ORDERED that within 60 days of the date
of this order, Thomas D. Vaitys shall pay the Office of Lawyer
Regulation the costs of this proceeding, which are $4,703.85 as
of July 10, 2019.


                                           18
                                                No.   2017AP1247-D



     ¶33   IT IS FURTHER ORDERED that the restitution specified
above is to be completed prior to paying costs to the Office of
Lawyer Regulation.




                               19
    No.   2017AP1247-D




1